DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 08/10/2022, the amendment/reconsideration has been considered. Claims 26, 30, 32, 34, 37 and 40 have been amended, claims 41 is canceled. Claims 26-40 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot in view of the new grounds of rejection necessitated by claims amendment.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 26-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. (Pub. No.: US 2014/0241354 A1), hereinafter “Shu” in view of Toscano et al. (Pub. No.: US 2018/0239316 A1), hereinafter “Tos”.

As to claim 26. Shu discloses, at least one non-transitory machine readable storage medium with instructions stored thereon (Shu, [0023]), the instructions executable by a system to cause the system to:

    PNG
    media_image1.png
    613
    474
    media_image1.png
    Greyscale
orchestrate interaction in an internet of things (loT) system (Shu, fig.1, [0026]), 
wherein the IoT system comprises a network of devices of a plurality of different device types and a cloud-based computing resource (Shu, fig.1, [0027], The Internet 175 is a global system of interconnected computers and computer networks that uses a standard Internet protocol suite (e.g., the Transmission Control Protocol (TCP) and IP) to communicate among disparate devices/networks. Also see [0009], cloud services), 
the IoT system is implemented based on an loT application, the loT application defines a plurality of models and interactions between the plurality of models, respective models in the plurality of models include a respective abstract representation of a respective one of the plurality of device types and operational capabilities of the corresponding device type (Shu, fig.7 element-725, 750, [0077], The device organizer may maintain device attributes for each of IoT devices 1 . . . N at block 725 and [0081], The device organizer may then direct the independent device group formed at block 745 to implement the desired function of modifying their light emission to accommodate visibility of the projection screen 815 at block 750); 
monitor operation of the IoT system (Shu, fig.1, [0034]); and 
generate measurements of the IoT system based on the monitored operation (Shu, [0055], the logic configured to receive and/or transmit information 305 can include sensory or measurement hardware by which the communication device 300 can monitor its local environment (e.g., an accelerometer, a temperature sensor, a light sensor, an antenna for monitoring local RF signals, etc.).
Shu however is silent on disclosing explicitly, the interactions are orchestrated based on the plurality of models.
Tos discloses a similar concept, the interactions are orchestrated based on the plurality of models (Tos, [0034], the computing device 102 can access an appropriate component model that identifies specific device traits and that is associated with the component models supported by the stove 104d. The IoT interface app 110 can use the component model to determine, for example, attributes of a GUI for controlling the stove 104d, such as, the type of graphical controls to render (e.g., selection boxes, drop down menus, slider bars, etc.).).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of Tos into those of Shu to provide a system for sending a request, by a first computing device and for receipt by a second computing device, that the second computing device send data that describes characteristics of the second computing device. Receiving, from the second computing device, the data that describes the characteristics of the second computing device.

As to claim 27. The combined system of Shu and Tos discloses the invention as in parent claims above, including, wherein the instructions are further executable to cause the machine to deploy the system (Shu, [0056], The logic configured to process information 310 can also include software that, when executed, permits the associated hardware of the logic configured to process information 310 to perform its processing function(s).).

As to claim 28. The combined system of Shu and Tos discloses the invention as in parent claims above, including, wherein deploying the system comprises: identify a plurality of devices connected to a particular communication network (Shu, [0081], determines a subset of connected devices and organize a group under a segmented network); and 
determine a mapping of the plurality of devices to the plurality of device types in the set of models of the loT application (Shu, [0066], adhoc IoT device groups and [0069]).

As to claim 29. The combined system of Shu and Tos discloses the invention as in parent claims above, including, wherein the instructions are further executable to cause the machine to reconfigure the loT system based on monitoring the operation of the loT system (Shu, [0069], a new IoT device may be added to one or more pre-defined IoT device groups upon initialization at block 520 and/or ad-hoc IoT device groups at block 530 based on a current status and/or subsequent changes in status.).

As to claim 30. The combined system of Shu and Tos discloses the invention as in parent claims above, including, wherein reconfiguration of the loT system comprises replacing a first one of the devices with a different second device (Shu, [0069], certain IoT member devices may be dynamically allocated or removed from one or more ad-hoc IoT device groups at block 530 in response to changes in status associated therewith.).

As to claim 31. The combined system of Shu and Tos discloses the invention as in parent claims above, including, wherein the first and second devices are both mapped to a same one of the plurality of models (Shu, [0069], in one embodiment, a new IoT device may be added to one or more pre-defined IoT device groups upon initialization at block 520 and/or ad-hoc IoT device groups at block 530 based on a current status and/or subsequent changes in status).

As to claim 32. The combined system of Shu and Tos discloses the invention as in parent claims above, including, wherein reconfiguration of the loT system comprises changing settings of one or more devices in the network of devices (Shu, [0069], certain IoT member devices may be dynamically allocated or removed from one or more ad-hoc IoT device groups at block 530 in response to changes in status associated therewith).

As to claim 33. The combined system of Shu and Tos discloses the invention as in parent claims above, including, wherein the instructions are further executable to cause the machine to revise one of the plurality of models based on monitoring the operation of the loT system (Shu, [0066]), in response to suitably defining the IoT device grouping criteria at block 510, the device organizer may form one or more pre-defined IoT device groups based on static criteria at block 520. For example, in one embodiment, one or more IoT devices that perform the same or substantially similar activities, utilize the same or substantially similar resources).

As to claim 34 and 42, are rejected for same rationale as applied to claims 26 above.

As to claim 35 and 43, are rejected for same rationale as applied to claims 27 above.

As to claim 36, is rejected for same rationale as applied to claims 28 above.

As to claim 37, are rejected for same rationale as applied to claims 29 above.

As to claim 38 and 44, are rejected for same rationale as applied to claims 30 above.

As to claim 39, are rejected for same rationale as applied to claims 31 above.

As to claim 40 and 45, are rejected for same rationale as applied to claims 32 above.

As to claim 41, is rejected for same rationale as applied to claims 33 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yang et al. (Pub. No.: US 2014/0221032 A1), is one of the most pertinent art in the field of invention and discloses, A machine to machine (M2M) communication refers to any communication scheme which does not require human intervention in the process of communication. In other words, the M2M communication refers to a communication for providing persons or intelligent equipment with object information using communication networks, or allowing persons or intelligent equipment to control states of objects. The M2M communication may be variously referred to as a machine type communication (MTC), Internet of things (IoT), a smart device communication (SDC), a machine oriented communication (MOC), or an object to object intelligent network (O2N).
	Spencer et al. (Pub. No.: US 2015/0319038 A1) discloses, methods for setting user preferences and/or device configuration information are disclosed. A first user device detects a local wireless network, receives, from a second user device, configuration information and/or preference information of the second user device, the second user device having functionality similar to the first user device, and updates configuration information and/or preference information of the first user device with at least a subset of the configuration information and/or preference information received from the second user device, the configuration information and/or preference information of the first user device stored at the first user device.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446